DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28. 32-33 and 51-52 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, an electromagnetic metamaterial cell comprising spatially separate absorptive features disposed in a planar rotationally symmetric arrangement, where each of the absorptive features comprises a curvilinear segment that is convex relative to a center of symmetry of the arrangement.
The closest art of record teaches the following;
With regards to claim 1, Swett (US 2018/0024265) discloses an acoustic rhodonea metamaterial cell (Title; Fig. 3; [0003]) comprising spatially separate absorptive features (Fig. 3; 304 305 306) disposed in a planar rotationally ([0047];  curvilinear interleaf geometry).
Swett (US 2018/0024265) does not disclose an electromagnetic metamaterial cell wherein the curvilinear segment is convex relative to a center of symmetry of the arrangement.

With regards to claim 1, Cohen et al. (US 2019/0162486) discloses an electromagnetic metamaterial cell ([0008]; “… radiating surface includes or is composed of metamaterial resonators, which include fractal cells…”) (Fig. 8; 802) comprising spatially separate absorptive features (fractal resonators 110. 120) disposed in a planar rotationally symmetric arrangement ([0045]; The fractal shapes are snow-flake-like and Fig, 1 shows the fractal cells having symmetry. ), 
The refence teaches of a variety of fractal shaped resonant structures [0047] and further teaches that the fractal cells may lie on a curved sheet [0008].
However, the reference does not specifically disclose that the absorptive features comprises a curvilinear segment that is convex relative to a center of symmetry of the arrangement.

[0129]

La Spada et al. (www.nature.com/scientific reports, Received 24 July 2018 , Accepted 15 November 2018) discloses curvilinear MetaSurfaces for surface wave manipulation (Title; Abstract). The MetaSurfaces can made into specific shapes and geometries and can be be configured into a unit-cell and periodic arrays. (Pg. 1, last paragraph).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884